MERRILL, Justice.
Appellant, Minnie Barron, filed a complaint against appellees, Mr. and Mrs. William Abernathy, Sr. and William Abernathy, Jr. Mrs. Barron sought to have a deed from herself to her great-nephew, Abernathy, Jr., declared null and void, along with a judgment that appellees had no right, title or interest in the land in question. The circuit court found that the deed was valid, properly executed and delivered in accordance with the law, and denied relief. From that judgment she appeals.
Mrs. Barron is an eighty-six-year-old woman who can neither read nor write. In 1963, when she was seventy-four, testimony reveals that she deeded the land in question to her great-nephew, who was then twelve years of age. That testimony is supported by the fact that the deed’s transfer was recorded in 1963. Mrs. Barron, however, does not recall deeding the land to Abernathy, Jr.
The record is replete with testimony as to the occurrence in question. Mrs. Barron brought a prepared deed to her niece’s house. She signed it and her niece and acquaintances signed as witnesses. Mrs. Barron was the instigator of the transfer-ral of the deed. The only attack upon the witnesses’ testimony from Mrs. Barron is that she had no recollection of it. The record shows that Mrs. Barron understood what was going on at the trial and she handled herself exceptionally well for a woman of her age while she was testifying.
No question of law is presented on this appeal. Mrs. Barron contends that the execution and delivery of the deed was the result of undue influence. That contention was rejected by the trial court.
It has long been the law in Alabama that the determination as made by the trial judge, when the evidence is taken ore tenus, as here, is favored with a presumption of correctness, which we will not disturb on appeal unless plainly erroneous or manifestly unjust. There is no evidence before us which would merit reversal. Mangina v. Bush, 286 Ala. 90, 237 So.2d 479; Baldwin v. McClendon, 292 Ala. 43, 288 So.2d 761; Baldwin v. Odom, 291 Ala. 129, 278 So.2d 713.
AFFIRMED.
HEFLIN, C. J., and MADDOX, JONES and SHORES, JJ., concur.